Title: William Eustis to James Monroe, 21 March 1815
From: Eustis, William
To: Monroe, James


                    
                        Sir,
                        Boston March 21. 1815.
                    
                    Doctor Francis Le Barron, the Apothecary General of the army, apprehending his office to be abolished by Law, has applied to me requesting a statement of his past duties & services, and I take pleasure in doing him justice. I found him a regimental surgeon of long standing and equal at least in merit to any gentleman of his standing. Great complaints had been made of medicines & hospital stores. He was stationed by me in Phila. before the war to superindend & make the necessary purchases for which he was allowed an additional compensation. He continued doing that duty & was subsequently appointed to the office he now holds, in all which he has, as I understand, discharged his duties with his usual ability & fidelity. His character is truely respectable, he has been fourteen years in service, and is one of the few who has saved to the U.S by his knowlege of service capacity & integrity more than the amount of his compensation. Such at least is my opinion. In what manner the duties of the Apothecarys Department are contemplated to be performed I do not know. His idea appears to

be that if he was retained in service untill the next session of Congress the office of Apothecary General would be re established on recommendation of the president.
                    A principal in that Department appears to me to be required upon principles of œconomy as well as of convenience. The reasons will occur. Experience taught me its usefulness. Complaints were loud & some of them justly founded. Le Baron put all right, and if any man is to be employed in that service, no one will be found more capable, and more faithful than he is.
                    If an apology for this representation is necessary it will I trust be found in the occasion in which the claim of a meritorious officer & the public interests appear to be combined. With great respect I have the honor to remain Sir, your most obedt servant
                    
                        William Eustis.
                    
                